     Case 3:19-cv-00006-JLS-LL Document 30 Filed 08/25/20 PageID.604 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   CORREY MITCHELL,                                  Case No.: 19-CV-006 JLS (LL)
12                                    Plaintiff,
                                                       ORDER (1) OVERRULING
13   v.                                                PLAINTIFF’S OBJECTIONS,
                                                       (2) ADOPTING REPORT AND
14   LT. G. HOPPER, et al.,
                                                       RECOMMENDATION, AND
15                                 Defendants.         (3) GRANTING DEFENDANTS’
                                                       MOTION FOR SUMMARY
16
                                                       JUDGMENT
17
                                                       (ECF Nos. 13, 27)
18
19
20         Presently before the Court is Defendants G. Hopper, R. Luna, and A. Daniel’s
21   Motion for Summary Judgment (ECF No. 13). Also before the Court is Magistrate Judge
22   Linda Lopez’s Report and Recommendation, which recommends that the Court grant
23   Defendant’s Motion (“R&R,” ECF No. 27). Plaintiff filed Objections to the R&R (“Objs.,”
24   ECF No. 28), to which Defendants filed a Reply (“Reply,” ECF No. 29). After considering
25   the Parties’ arguments and the law, the Court (1) OVERRULES Plaintiff’s Objections,
26   (2) ADOPTS the R&R in its entirety, and (3) GRANTS Defendants’ Motion for Summary
27   Judgement.
28   ///

                                                   1
                                                                               19-CV-006 JLS (LL)
     Case 3:19-cv-00006-JLS-LL Document 30 Filed 08/25/20 PageID.605 Page 2 of 4



 1                                        BACKGROUND
 2         Magistrate Judge Lopez’s R&R contains an accurate recitation of the relevant factual
 3   and procedural history underlying the instant Motion. See R&R at 1–5. This Order
 4   incorporates by reference the background as set forth therein.
 5                                   STANDARD OF REVIEW
 6         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
 7   court’s duties regarding a magistrate judge’s report and recommendation. The district court
 8   “shall make a de novo determination of those portions of the report . . . to which objection
 9   is made,” and “may accept, reject, or modify, in whole or in part, the findings or
10   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(c); see also
11   United States v. Raddatz, 447 U.S. 667, 673–76 (1980). In the absence of a timely
12   objection, however, “the Court need only satisfy itself that there is no clear error on the
13   face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72 advisory
14   committee’s note (citing Campbell v. U.S. Dist. Ct., 510 F.2d 196, 206 (9th Cir. 1974));
15   see also United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (“[T]he district
16   judge must review the magistrate judge’s findings and recommendations de novo if
17   objection is made, but not otherwise.”) (emphasis in original).
18                                           ANALYSIS
19         In their Motion for Summary Judgment, Defendants argue that Plaintiff failed to
20   exhaust his administrative remedies. See generally Mot. Magistrate Judge Lopez agreed,
21   finding that Plaintiff “did not submit [his] Appeal . . . or any grievance regarding his claims
22   against Defendants in this action to a Third Level of Review prior to filing this action.”
23   R&R at 8.    As Judge Lopez noted, “Plaintiff d[id] not contest” that he did not submit his
24   grievance to the Third Level. Id. Plaintiff instead argued in his Opposition to Defendants’
25   Motion for Summary Judgment that he was not required to submit his appeal to the Third
26   Level of Review. Id. (quoting ECF No. 15 at 7, 9). Judge Lopez rejected Plaintiff’s
27   arguments. First, Judge Lopez concluded that submitting a grievance to the Third Level
28   was required despite the fact monetary compensation is outside the scope of the grievance

                                                    2
                                                                                    19-CV-006 JLS (LL)
     Case 3:19-cv-00006-JLS-LL Document 30 Filed 08/25/20 PageID.606 Page 3 of 4



 1   process. R&R 8–9. Second, Judge Lopez concluded that the facts in the record and
 2   applicable case law did not support Plaintiff’s assertion that he was satisfied with the
 3   Second Level result and thus did not have to submit his grievance to the Third Level. R&R
 4   9–12.
 5           Plaintiff makes two objections to Judge Lopez’s findings. First, Plaintiff contends
 6   that on the merits of his First Amendment retaliation claim, there are genuine disputes of
 7   material facts making summary judgment inappropriate. Objs. 1–3. But Judge Lopez did
 8   not reach the merits in granting summary judgment because the record showed Plaintiff
 9   did not exhaust his administrative remedies. See generally R&R. The Court cannot reach
10   the merits without first concluding Plaintiff satisfies this threshold issue. Thus, the Court
11   OVERRULES Plaintiff’s first objection.
12           Second, Plaintiff’s objects to Judge Lopez’s finding that Plaintiff did not exhaust his
13   administrative remedies. Objs. 3–5. Plaintiff contends that Judge Lopez’s finding that he
14   was unsatisfied with the Second Level Review is incorrect. Id. Plaintiff contends that he
15   was dissatisfied with the result of the First Level of Review because he had not reviewed
16   the pertinent documents. Id. at 4. After he reviewed the documents, he was satisfied with
17   the result of the Second Level Appeal because his concern that prison officials were trying
18   to cover up their misconduct was “no longer an issue as it was at the First Level.” Id.
19   Plaintiff asserts he was also satisfied because he received the requested investigation into
20   staff misconduct at the Second Level. Id.
21           Despite Plaintiff’s contentions that he was satisfied with the Second Level of
22   Review, the Court must agree with Magistrate Judge Lopez’s conclusion that this is not
23   sufficient to excuse his failure to exhaust available administrative remedies. See R&R at
24   9.   Although Plaintiff was able to review the documents and an investigation was
25   conducted, he was denied his requested relief for monetary damages and for a finding of
26   misconduct against Defendants—thus, Plaintiff did not receive a favorable ruling
27   concerning these forms and relief. See id. at 10. Further, after this ruling, Plaintiff was
28   advised that to exhaust his administrative remedies, he must submit his complaints to the

                                                    3
                                                                                    19-CV-006 JLS (LL)
     Case 3:19-cv-00006-JLS-LL Document 30 Filed 08/25/20 PageID.607 Page 4 of 4



 1   Third Level of Review. Id. at 11. Plaintiff’s assertion that he was still satisfied despite
 2   being denied this relief does not excuse his failure to appeal those ruling to the Third Level.
 3   See id. at 10 (citing Cunningham v. Ramos, No. C 11-0368 RS PR, 2011 WL 3419503, at
 4   *4 (N.D. Cal. Aug. 4, 2011) (“Mere contention of satisfaction is not sufficient.”)). The
 5   Court therefore OVERRULES Plaintiff’s second objection.
 6         In conclusion, after de novo review, the Court OVERRULES Plaintiff’s Objections.
 7   Having concluded that Plaintiff failed to exhaust his administrative, the Court ADOPTS
 8   the R&R in its entirety.
 9                                         CONCLUSION
10         Based on the foregoing, the Court:
11         1.     OVERRULES Plaintiff’s Objections (ECF No. 28);
12         2.     ADOPTS the R&R in its entirety (ECF No. 27); and
13         3.     GRANTS Defendant’s Motion for Summary Judgement on Plaintiff’s
14   claims (ECF No. 13). The Clerk of Court shall enter judgment and close the file.
15         IT IS SO ORDERED.
16   Dated: August 25, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                                                    4
                                                                                   19-CV-006 JLS (LL)
